Exhibit 10.2


EXECUTION VERSION




 



AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
Dated as of August 16, 2017
among
ARTISAN PARTNERS HOLDINGS LP,
THE LENDERS NAMED HEREIN,
CITIBANK, N.A., as Administrative Agent,


____________________________________
CITIGROUP GLOBAL MARKETS INC.
AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Book Runners
 






--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
23


SECTION 1.03.
Terms Generally
23


SECTION 1.04.
Accounting Terms; GAAP
23


SECTION 1.05.
References to Agreements
23


 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01.
Commitments
24


SECTION 2.02.
Loans and Borrowings
24


SECTION 2.03.
Borrowing Procedure
25


SECTION 2.04.
Funding of Borrowings
25


SECTION 2.05.
Interest Elections
26


SECTION 2.06.
Fees
27


SECTION 2.07.
Repayment of Loans
28


SECTION 2.08.
Interest on Loans
28


SECTION 2.09.
Alternate Rate of Interest
29


SECTION 2.10.
Termination and Reduction of Commitments
29


SECTION 2.11.
Prepayments
30


SECTION 2.12.
Reserve Requirements; Change in Circumstances
31


SECTION 2.13.
Change in Legality
32


SECTION 2.14.
Indemnity
32


SECTION 2.15.
Pro Rata Treatment
33


SECTION 2.16.
Sharing of Setoffs
33


SECTION 2.17.
Payments
34


SECTION 2.18.
Taxes
34


SECTION 2.19.
Defaulting Lenders
38


SECTION 2.20.
Assignment of Interests, Rights and Obligations Under Certain Circumstances
38


SECTION 2.21.
Limited Recourse
39


 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 
SECTION 3.01.
Existence and Standing
39


SECTION 3.02.
Authorization and Validity
39


SECTION 3.03.
No Conflict; Consents
39





i

--------------------------------------------------------------------------------




SECTION 3.04.
Compliance with Laws; Environmental and Safety Matters
40


SECTION 3.05.
Financial Statements
40


SECTION 3.06.
No Material Adverse Change
40


SECTION 3.07.
Subsidiaries; Guarantors
40


SECTION 3.08.
Litigation; Contingent Obligations
41


SECTION 3.09.
Margin Regulations
41


SECTION 3.10.
Investment Company Act
41


SECTION 3.11.
Taxes
41


SECTION 3.12.
ERISA
41


SECTION 3.13.
Accuracy of Information
42


SECTION 3.14.
Anti-Corruption Laws and Sanctions
42


 
ARTICLE IV
 
 
 
 
 
Conditions
 
SECTION 4.01.
Conditions to Restatement Effectiveness
42


SECTION 4.02.
Conditions to Each Borrowing
44


 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
SECTION 5.01.
Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties
44


SECTION 5.02.
Insurance
45


SECTION 5.03.
Compliance with Laws and Payment of Material Obligations and Taxes
45


SECTION 5.04.
Financial Statements, Reports, etc
45


SECTION 5.05.
Notices of Material Events
47


SECTION 5.06.
Books and Records; Access to Properties and Inspections
48


SECTION 5.07.
Use of Proceeds
48


SECTION 5.08.
Additional Guarantors
49


 
ARTICLE VI
 
 
 
 
 
Negative Covenants
 
SECTION 6.01.
Indebtedness
49


SECTION 6.02.
Liens
50


SECTION 6.03.
Sale and Lease-Back Transactions
51


SECTION 6.04.
Fundamental Changes
52


SECTION 6.05.
Asset Sales
52


SECTION 6.06.
Transactions with Affiliates
54


SECTION 6.07.
Limitation on Restricted Payments
55


SECTION 6.08.
Limitation on Amendments
57


SECTION 6.09.
Limitation on Investments in Subsidiaries
57





ii

--------------------------------------------------------------------------------




SECTION 6.10.
[Reserved]
58


SECTION 6.11.
Financial Covenants
58


 
ARTICLE VII
 
 
 
 
 
Events of Default
 
 
ARTICLE VIII
 
 
 
 
 
The Agent
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
SECTION 9.01.
Notices
63


SECTION 9.02.
Survival of Agreement
64


SECTION 9.03.
Binding Effect
64


SECTION 9.04.
Successors and Assigns
65


SECTION 9.05.
Expenses; Indemnity; Damage Waiver
68


SECTION 9.06.
Right of Setoff
69


SECTION 9.07.
Applicable Law
69


SECTION 9.08.
Waivers; Amendment
69


SECTION 9.09.
No Fiduciary Relationship
70


SECTION 9.10.
Entire Agreement
71


SECTION 9.11.
WAIVER OF JURY TRIAL
71


SECTION 9.12.
Severability
71


SECTION 9.13.
Counterparts
71


SECTION 9.14.
Headings
71


SECTION 9.15.
Jurisdiction; Consent to Service of Process
71


SECTION 9.16.
Confidentiality
72


SECTION 9.17.
Electronic Communications
73


SECTION 9.18.
USA PATRIOT Act
74


SECTION 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
74


SECTION 9.20.
Effect of Amendment and Restatement of Existing Credit Agreement
75







iii

--------------------------------------------------------------------------------




Schedule 2.01        Commitments
Schedule 3.07(a)
Subsidiaries

Schedule 3.07(b)
Guarantors

Schedule 3.08
Litigation

Schedule 6.01
Indebtedness

Schedule 6.02
Liens





Exhibit A    Form of Assignment and Assumption
Exhibit B-1    Form of Opinion of Sullivan & Cromwell LLP
Exhibit B-2    Form of Opinion of General Counsel of the Borrower
Exhibit C    [Reserved]
Exhibit D    Form of Administrative Questionnaire
Exhibit E    Form of Borrowing Request
Exhibit F    Form of Interest Election Request
Exhibit G-1    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are     
Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-2    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That     
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-3    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That     
Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H    Form of Certificate of Financial Officer


iv

--------------------------------------------------------------------------------





AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of August 16,
2017 (this “Agreement”), among ARTISAN PARTNERS HOLDINGS LP, a Delaware limited
partnership (the “Borrower”), the lenders party hereto (the “Lenders”) and
CITIBANK, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Agent”).
The Borrower has requested that the Lenders agree to amend and restate the
Existing Credit Agreement (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned to it in Article I) in
order to continue the revolving credit facility provided therein and to extend
credit in the form of Commitments under which the Borrower may obtain Loans from
time to time during the Availability Period on a revolving credit basis in an
aggregate principal amount at any time outstanding not in excess of
$100,000,000.
The Lenders are willing to continue such revolving credit facility, and to amend
and restate the Existing Credit Agreement in the form hereof, upon the terms and
subject to the conditions set forth herein. Accordingly, the Borrower, the
Lenders and the Agent agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II or at
such other rate as may be agreed upon by the Borrower and a Lender pursuant to
the last sentence of Section 2.13(a).
“Act” has the meaning assigned to such term in Section 9.18.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.
“Administrative Questionnaire” means an Administrative Questionnaire supplied by
the Agent in the form of Exhibit D.


1

--------------------------------------------------------------------------------




“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.
“Agent” has the meaning assigned to such term in the heading of this Agreement.
“Agreement” means this Amended and Restated Five-Year Revolving Credit Agreement
dated as of the date hereof among the Borrower, the Lenders party hereto and the
Agent, as amended from time to time in accordance with the terms hereof.
“Alternate Base Rate” means, with respect to any ABR Borrowing or overdue
amounts hereunder for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the highest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Adjusted LIBO Rate for a one month Interest Period commencing on
such day (or, if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, for purposes
of this definition the Adjusted LIBO Rate on any day shall be based on the rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for deposits in dollars (for delivery on such day)
with a term of one month as displayed on the Bloomberg screen page that displays
such rate (currently page LIBOR01) (or, in the event such rate does not appear
on a page of the Bloomberg screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the Agent
from time to time in its reasonable discretion), at approximately 11:00 a.m.,
London time, two Business Days prior to such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery, corruption or money laundering, including the U.S. Foreign Corrupt
Practices Act.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the aggregate amount of the Lenders’ Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
of Credit Exposures that shall have occurred after such termination or
expiration and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to the commitment fees
payable hereunder, or with respect to any Eurodollar Loan or ABR Loan, as the
case may be,


2

--------------------------------------------------------------------------------




the applicable rate per annum set forth below under the caption, “Commitment Fee
Rate”, “Eurocurrency Margin” or “ABR Margin”, as the case may be, based upon the
Category that applies on such day:


Leverage
Ratio
Commitment
Fee Rate
Eurocurrency
Margin
ABR Margin
Category 1
greater than
2.50:1.00
0.500%
2.50%
1.50%
Category 2
less than or equal to 2.50:1.00,
but greater than 2.00:1.00
0.375%
2.25%
1.25%
Category 3
less than or equal to 2.00:1.00,
but greater than 1.50:1.00
0.250%
2.00%
1.00%
Category 4
less than or equal to 1.50:1.00,
but greater than 1.00:1.00
0.200%
1.75%
0.75%
Category 5
less than or equal to
1.00:1.00
0.175%
1.50%
0.50%





For purposes of determining the Applicable Rate, (a) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower’s fiscal year
based upon the Borrower’s consolidated financial statements delivered pursuant
to Section 5.04(a) or (b) (including, prior to the delivery of such financial
statements hereunder, the consolidated financial statements delivered under the
Existing Credit Agreement) and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the first Business Day following the date of
delivery to the Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 in the case of each of the Eurodollar Loans and the ABR Loans at the
request of the Required Lenders (i) at any time that an Event of Default has
occurred and is continuing or (ii) if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.04(a) or (b), during the period from the last day on which such
statements are permitted to be delivered in conformity with Section 5.04(a) or
(b), as the case may be, until such consolidated financial statements are
delivered.
“Approved Fund” has the meaning given such term in Section 9.04(b).


3

--------------------------------------------------------------------------------




“Artisan Partners Asset Management Inc.” means a Delaware corporation that is
the General Partner of the Borrower or any successor entity that is an Affiliate
and a public company regardless of the legal name of the entity.
“Artisan Partners LP” means Artisan Partners Limited Partnership, a Delaware
limited partnership.
“Artisan UK LLP” means Artisan Partners UK LLP, a Subsidiary of the Borrower.
“ASC 810” means Accounting Standards Codification Topic 810, Consolidation, as
such standard relates to the consolidation of variable interest entities.
“ASC 842” means Accounting Standards Codification Topic 842, Leases.
“Asset Sale Proceeds” has the meaning assigned to such term in Section 2.10(c).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee, and accepted by the Agent, in the form of
Exhibit A.
“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority; provided, however, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” has the meaning assigned to such term in the heading of this
Agreement.


4

--------------------------------------------------------------------------------




“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” has the meaning assigned to such term in Section 2.03.
“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York) on which banks are open for business in
New York City and in the State of Wisconsin; provided, however, that, when used
in connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Change in Control” means the occurrence of any of the following events:
(a) Artisan Partners Asset Management Inc., or any Permitted General Partner,
shall cease to be the general partner of the Borrower, (b) any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder),
other than the Permitted Owners or a group consisting solely of Permitted
Owners, shall acquire or hold, directly or indirectly, beneficially or of
record, Equity Interests in Artisan Partners Asset Management Inc. representing
more than 35% of the aggregate voting power represented by all issued and
outstanding Equity Interests in Artisan Partners Asset Management Inc. (the
percentage of such aggregate voting power attributable to the Equity Interests
acquired or held by such Person or group being the “Relevant Percentage”) and at
such time the Permitted Owners do not own, directly or through wholly owned
entities, Equity Interests in Artisan Partners Asset Management Inc.
collectively representing more than the Relevant Percentage of the aggregate
voting power represented by all issued and outstanding Equity Interests in
Artisan Partners Asset Management Inc. or (c) any “Change in Control” as defined
in the Unsecured Notes Documents (or similar event, however denominated).
“Change in Law” means the occurrence, after the Restatement Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Restatement Date; provided,
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and each request,
rule, guideline or directive thereunder or issued in connection therewith shall
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued, and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


5

--------------------------------------------------------------------------------




“Citibank” means Citibank, N.A. and its successors and assigns.
“Class A Limited Partners” means, at any time those Persons whose investment in
the Borrower is designated as Class A common units, pursuant to the Partnership
Agreement at such time.
“Class B Limited Partners” means, at any time those Persons whose investment in
the Borrower is designated as Class B common units, pursuant to the Partnership
Agreement at such time.
“Class D Limited Partners” means, at any time those Persons whose investment in
the Borrower is designated as Class D common units, pursuant to the Partnership
Agreement at such time.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such Commitment
may be (a) reduced from time to time pursuant to Section 2.10 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth opposite such Lender’s name on Schedule 2.01 or, if such Lender has
entered into an Assignment and Assumption, set forth for such Lender in the
Register. The initial aggregate amount of the Lenders’ Commitments as of the
Restatement Date is $100,000,000.
“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
for such period, plus (a) without duplication and to the extent deducted in
calculating such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) provision for taxes based on income, profits or
capital of the Borrower, including state, local, city or franchise and similar
taxes (including payroll taxes paid by employers that are based on the income of
the Borrower or the Subsidiaries), for such period, (iii) consolidated
depreciation expense and amortization expense for such period, (iv) any
extraordinary or nonrecurring charges for such period, (v) nonrecurring charges
or expenses related to the Transactions or the issuance of the Unsecured Notes,
(vi) any non-cash compensation expense (including any mark-to-market losses)
resulting from any grant of Equity Interests of the Borrower or its subsidiaries
pursuant to a Grant Agreement or resulting from the application of Financial
Accounting Standards Board Accounting Standards Codification Topic 718
Compensation―Stock Compensation, (vii) distributions by an Equity Participation
Subsidiary, to the extent such distributions are required to be accounted for as
expense under GAAP, (viii) mark-to-market expenses on Deferred Compensation
Obligations, to the extent such expenses are offset by investment gains on
Deferred Compensation Assets, (ix) all other non-cash charges and non-cash
expenses of the Borrower or its subsidiaries (excluding any such non-cash charge
or expense to the extent that it represents an accrual of or reserve for cash
expenditures in any future period) and (x) any realized or unrealized losses on
investments minus (b) without duplication and to the extent


6

--------------------------------------------------------------------------------




included in determining such Consolidated Net Income, (i) any extraordinary
gains for such period, (ii) any non-cash items of income for such period (other
than accruals of revenue in the ordinary course of business), including any
mark-to-market gains on Equity Interests of the Borrower or its subsidiaries
granted pursuant to a Grant Agreement or resulting from the application of
Financial Accounting Standards Board Accounting Standards Codification Topic 718
Compensation—Stock Compensation, (iii) mark-to-market gains on Deferred
Compensation Obligations, to the extent such gains are offset by investment
losses on Deferred Compensation Assets, and (iv) any realized or unrealized gain
on investments.
“Consolidated Interest Expense” means, with respect to any period, (a) in the
calculation of Consolidated EBITDA, the total interest expense of the Borrower
and the Subsidiaries on a consolidated basis for such period, and (b) in the
calculation of Interest Coverage Ratio, the total cash interest expense of the
Borrower and the Subsidiaries on a consolidated basis for such period, in each
case determined in accordance with GAAP; provided that, to the extent otherwise
included pursuant to clauses (a) and (b), there shall be excluded, for the
avoidance of doubt, amounts attributable (i) to obligations of, or payments made
by, Investment Vehicles and (ii) interest associated with ASC 842.
“Consolidated Net Income” means, with respect to any period, the net income of
the Borrower and its subsidiaries on a consolidated basis for such period,
determined in accordance with GAAP; provided that there shall be excluded (a)
the income or loss of any Person in which any other Person (other than the
Borrower or any Wholly-Owned Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest or, for the
avoidance of doubt, of any Investment Vehicle, except to the extent such income
or loss is attributed to the interest therein of the Borrower, any of the
Wholly-Owned Subsidiaries or non-controlling interests in any Equity
Participation Subsidiaries during such period and (b) adjustments to net income
attributable to the early extinguishment of debt, swaps or derivatives.
“Consolidated Total Indebtedness” means, as of any date, the aggregate amount of
all Indebtedness of the Borrower and the Subsidiaries outstanding as of such
date, in the amount that would be reflected on a balance sheet of the Borrower
and the Subsidiaries prepared on a consolidated basis as of such date in
accordance with GAAP; provided that, to the extent otherwise included,
Consolidated Total Indebtedness shall exclude (a) all Investment Vehicle
Indebtedness and (b) Deferred Compensation Obligations to the extent Deferred
Compensation Assets are held to pay such Deferred Compensation Obligations as
they come due.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether as
general partner or through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
principal amounts of such Lender’s Loans outstanding at such time.


7

--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would constitute an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to the Agent any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Agent in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Agent’s receipt of such
certification in form and substance satisfactory to it and the Agent, (d) has
become the subject of a Bankruptcy Event, or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action (as
defined in Section 9.19). Any determination by the Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Deferred Compensation Assets” means assets included in a trust established by
the Borrower or a subsidiary of the Borrower or assets otherwise so designated
by a Financial Officer, in each case, to pay Deferred Compensation Obligations
as they come due.
“Deferred Compensation Obligations” means deferred compensation obligations of
the Borrower or a subsidiary of the Borrower owed to a current or former
employee or partner.
“Disclosed Matter” means the existence or occurrence of any matter which has
been disclosed by the Borrower on any of the Schedules hereto or in Artisan
Partners Asset Management Inc.’s Form 10-K for the fiscal year ended December
31, 2016, Form 10-Q for the quarterly period ended June 30, 2017 or Form 8-K
dated August 9, 2017; provided that all risk factors, projections and other
forward-looking statements contained in any such filings shall be disregarded
for purposes of determining the Disclosed Matters.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia, except if it owns one or more “controlled foreign corporations,”
either directly or indirectly through other entities that are disregarded
entities or partnerships for U.S. Federal income tax


8

--------------------------------------------------------------------------------




purposes, and it and all such entities have no material assets (excluding equity
interests in each other) other than equity interests of such “controlled foreign
corporations”.
“dollars” or “$” means lawful money of the United States of America.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in limited liability companies, beneficial interests in
trusts or other equity ownership interests in any Person. For the avoidance of
doubt, contingent value rights shall not be considered “Equity Interests” for
purposes of this definition.
“Equity Participation Subsidiary” means a Subsidiary of the Borrower which is a
limited partnership where
(i) the Borrower or any Wholly-Owned Subsidiary is the sole general partner; and
(ii) the only limited partners of such Equity Participation Subsidiary other
than the Borrower, if any, are current or former employees or partners of the
Borrower or any subsidiary.
“Equity Participation Subsidiary Transaction” means any transaction or series of
transactions whereby (a) the Borrower contributes its limited partnership
interests in Artisan Partners LP to one or more Equity Participation
Subsidiaries in exchange for 100% of the limited partnership interests of any
such Equity Participation Subsidiaries, (b) the Borrower or any Wholly-Owned
Subsidiary becomes the general partner of such Equity Participation Subsidiary,
and (c) each Equity Participation Subsidiary issues limited partnership
interests in such Equity Participation Subsidiary to certain employees or
partners of the Borrower or its subsidiaries.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


9

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) failure by any Plan to
meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of withdrawal liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA; or (h) any Non-U.S. Plan
Event.
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income, franchise or other similar Taxes that are (x) imposed on
(or measured by) net income by the United States of America, or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or in which its applicable lending office is located
or operates or by any political subdivision or taxing authority therein or (y)
Other Connection Taxes, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction in
which such Recipient is located or operates or by any political subdivision or
taxing authority therein, (c) amounts required to be withheld under FATCA and
(d) in the case of a Non-U.S. Lender (other than in the case of an assignee
pursuant to a request by the Borrower under Section 2.20(b)), any U.S. Federal
withholding Taxes resulting from any law in effect on the date such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending


10

--------------------------------------------------------------------------------




office) or attributable to such Non-U.S. Lender’s failure to comply with
Section 2.18(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately before the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.18(a).
“Existing Credit Agreement” means the Five-Year Revolving Credit Agreement dated
as of August 16, 2012, among the Borrower, the lenders party thereto and
Citibank, N.A., as administrative agent, as in effect immediately prior to the
effectiveness of this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate (or, if such rate is no longer
available, a successor rate reasonably determined by the Agent); provided that
if such rate shall be less than zero, such rate shall be deemed to be zero for
all purposes of this Agreement.
“Fee Letters” means (a) the letter agreement dated as of June 7, 2017 between
the Borrower and Citigroup Global Markets Inc. and (b) the letter agreement
dated as of June 7, 2017 among the Borrower, Citigroup Global Markets Inc., Bank
of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Finance Lease Obligations” of any Person means the obligations of such person
under any lease that meets the criteria of a finance lease (as defined by ASC
842) and would be capitalized on a balance sheet of such person prepared in
accordance with GAAP, and the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
“Financial Officer” means the chief executive officer, chief financial officer
or chief accounting officer of the Borrower or the General Partner of the
Borrower.
“Foreign Subsidiary” means (a) each Subsidiary that is a “controlled foreign
corporation” for purposes of the Code, (b) each subsidiary of any such
controlled foreign corporation and (c) any other Subsidiary that is not a
Domestic Subsidiary.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, applied on a consistent basis.


11

--------------------------------------------------------------------------------




“General Partner” means Artisan Partners Asset Management Inc. or any Permitted
General Partner, acting as the general partner of the Borrower pursuant to the
Partnership Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Grant Agreement” means any agreement, now existing or entered into after the
Restatement Date, in any case, between the Borrower or any of its subsidiaries,
on the one hand, and an employee, partner or service provider, on the other
hand, granting such person an Equity Interest in the Borrower or any of its
subsidiaries.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement dated as of August 16, 2012
among Artisan Partners Limited Partnership, the Borrower and the Agent, as
reaffirmed on August 16, 2017, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Guarantee Requirement” means the requirement that the Agent shall have received
from each Guarantor either (a) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Guarantor or (b) in the case of any
Person that becomes a Guarantor after the Guarantee Agreement is executed by any
initial Guarantor(s), a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Guarantor.
“Guarantor” means each (a) Wholly-Owned Subsidiary that (i) at any time has
consolidated assets, determined in accordance with GAAP, in excess of
$5,000,000, or (ii) receives fees for managing or advising (including as a
subadvisor) mutual funds or separately managed investment accounts and has
assets under management in an amount equal to or greater than $1,000,000,000 as
of the end of any calendar quarter and (b) each Equity


12

--------------------------------------------------------------------------------




Participation Subsidiary; provided that notwithstanding anything to the contrary
herein, no Foreign Subsidiary shall be required to become a Guarantor pursuant
to the foregoing.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person (i) for the payment of borrowed money or (ii) evidenced by bonds,
notes, debentures, loan agreements, credit agreements or similar instruments or
agreements, (b) all Finance Lease Obligations of such Person, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all Indebtedness of others secured by a Lien on any
assets of such Person, whether or not such Indebtedness is assumed by such
Person, (f) all obligations in respect of letters of credit (if drawn or
supporting obligations that constitute Indebtedness) and bankers’ acceptances
and (g) all Guarantees of payment or collection of any obligation described in
clauses (a), (b), (c), (d), (e) and (f) above of any other Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include amounts
characterized under GAAP as capital contributions by the Borrower or a
Subsidiary to a Subsidiary or an Affiliate, notwithstanding that such amounts
may be subject to a clawback or other recoupment provision in any transfer
pricing arrangement or agreement that governs the allocation of profits among
them for purposes of income taxation in the countries in which they operate. For
the avoidance of doubt, “Indebtedness” shall not include (i) any amounts
characterized as liabilities under GAAP that relate to or result from the
issuance or grant of Equity Interests in the Borrower or its Subsidiaries;
provided that neither the Borrower nor any Subsidiary is obligated to redeem
such Equity Interests for cash, or (ii) any lease obligations recorded as
liabilities pursuant to ASC 842 that do not meet the definition of a “Finance
Lease Obligation”.


13

--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.05(b).
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.
“Interest Election Request” has the meaning assigned to such term in
Section 2.05(b).
“Interest Payment Date” means, (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable thereto and, in the case of
a Eurodollar Loan with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months’ duration been applicable to such
Loan.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 12, months thereafter, as the Borrower may elect; provided, however,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially will be the date on which such
Borrowing is made and thereafter will be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period for which
that LIBO Screen Rate is available that exceeds the Impacted Interest Period, in
each case, at such time.
“Investment” by any Person in any other Person means (a) any direct or indirect
loan, advance or other extension of credit or capital contribution to or for the
account of such other Person (by means of any transfer of cash or other property
to any Person or any


14

--------------------------------------------------------------------------------




payment for property or services for the account or use of any Person, or
otherwise), (b) any direct or indirect purchase or other acquisition of any
Equity Interest, bond, note, debenture or other debt or equity security or
evidence of Indebtedness, or any other ownership interest (including, any
option, warrant or any other right to acquire any of the foregoing), issued by
such other Person, whether or not such acquisition is from such or any other
Person, (c) without duplication, any direct or indirect payment by such Person
on a Guarantee of any obligation of or for the account of such other Person or
any direct or indirect issuance by such Person of such a Guarantee or (d) any
other investment of cash or other property by such Person in or for the account
of such other Person.
“Investment Vehicle” means any entity, fund (including feeder funds) or account
the purpose or function of which is to develop or maintain an investment
strategy; provided that the Borrower or a Subsidiary serves as investment
adviser for such investment entity, fund or strategy, or as general partner,
sponsor, distributor, promoter, managing member or other similar role of such
entity, fund or account.
“Investment Vehicle Indebtedness” means the Indebtedness of any Investment
Vehicle that is limited in recourse solely to the assets of such Investment
Vehicle.
“IRS” means the United States Internal Revenue Service.
“Issuer” has the meaning assigned to such term in Section 6.05(d).
“Lenders” means (a) the financial institutions listed on Schedule 2.01 (other
than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in dollars for a period equal in length to such Interest
Period as displayed on the applicable Bloomberg screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Bloomberg screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBO Rate shall be the Interpolated Rate; provided further that if


15

--------------------------------------------------------------------------------




any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
“Limited Partner” means a Class A Limited Partner, Class B Limited Partner or
Class D Limited Partner of the Borrower.
“Loan Documents” means this Agreement, the Fee Letters, the Guarantee Agreement
and any reaffirmation agreement reaffirming the guarantees under the Guarantee
Agreement.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means each loan by a Lender to the Borrower as part of a Borrowing under
Section 2.02(a) and refers to a Eurodollar Loan or an ABR Loan.
“Margin Stock” has the meaning given such term under Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
affairs, financial condition, assets, properties, or operations of the Borrower
and the Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors, taken as a whole, to perform their payment obligations under any
Loan Document or to complete the Transactions in any material respect or (c) the
validity or enforceability of any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” means the fifth anniversary of the Restatement Date.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


16

--------------------------------------------------------------------------------




“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include proceeds in substantially equivalent
form) proceeds received in respect of such event net of (b) all fees and
out-of-pocket expenses accrued and payable in connection with such event by the
Borrower, its General Partner and the Subsidiaries to Persons that are not
Affiliates of the Borrower, its General Partner or any Subsidiary.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Borrower
or any Subsidiary primarily for the benefit of employees of the Borrower or one
or more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Non-U.S. Plan Event” means (a) the aggregate present value of unfunded
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (b) the
failure to administer or maintain a Non-U.S. Plan in compliance with the
requirements of any and all applicable laws, statutes, rules, regulations or
court orders, (c) the winding up or involuntary termination of a Non-U.S. Plan
or (d) the imposition on the Borrower or any Subsidiary of a financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one of more Non-U.S. Plans.
“NYFRB” means the Federal Reserve Bank of New York.
“NYSE” has the meaning assigned to such term in Section 5.04(a).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all other obligations of the Borrower
and the Guarantors to the Lenders or to any Lender or the Agent arising under
the Loan Documents.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with


17

--------------------------------------------------------------------------------




respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.20(b)).
“Participant” has the meaning given such term in Section 9.04(c).
“Participant Register” has the meaning given such term in Section 9.04(c).
“Partners” means, at any time, the General Partner and the Limited Partners of
the Borrower at such time.
“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower, which may be amended and/or restated from
time to time in accordance with Section 6.08.
“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)     Liens imposed by law for taxes, assessments, or other governmental
charges or levies that are not overdue for more than 30 days, are being
contested in compliance with Section 5.03, or, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.03;
(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or similar regulations;
(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature and for contested taxes and import duties, in each
case in the ordinary course of business;
(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under Article VII;
(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;


18

--------------------------------------------------------------------------------




(g)     leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business; and
(h)     Liens in favor of customs and revenue authorities arising as a matter of
law;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted General Partner” means any direct or indirect wholly owned subsidiary
of Artisan Partners Asset Management Inc.
“Permitted Owners” means (a) Artisan Investment Corporation (or any successor
entity thereto that is Controlled by Andrew A. Ziegler and Carlene M. Ziegler),
(b) employees of the Borrower and its Controlled Affiliates and (c) those
Persons who as of the Restatement Date are the Class A Limited Partners, the
Class B Limited Partners and the Class D Limited Partners (excluding in the case
of this clause (c), any investors (who are not otherwise Permitted Owners) in
venture capital funds or private equity funds that held Class A Limited Partner
interests on the Restatement Date).
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.17(b).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City. The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank in connection with extensions of credit to debtors; and each
change in the Prime Rate shall be effective on the date such change is publicly
announced as being effective.
“Recipient” means, as applicable, the Agent and any Lender.
“Register” has the meaning given such term in Section 9.04(b)(iv).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


19

--------------------------------------------------------------------------------




“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the aggregate Credit
Exposures and unused Commitments at such time.
“Responsible Officer” means (a) with respect to the Borrower, a Financial
Officer or any other officer, or the general counsel of the Borrower or the
General Partner of the Borrower and (b) with respect to any Guarantor, such
managing partners, managing members or officers of such Guarantor as are
identified to the Agent at the time such Guarantor became a party to the
Guarantee Agreement or at a later time in writing.
“Restatement Date” means August 16, 2017, being the date on which the conditions
to effectiveness as set forth in Section 4.01 were satisfied (or waived in
accordance with Section 9.08).
“Restricted Affiliate Transaction” has the meaning assigned to such term in
Section 6.06.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or of any option, warrant or other right to
acquire any such Equity Interests in the Borrower.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria) and which is included on a
Sanctions-related list of subject countries or territories maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or by the United Nations Security Council, the
European Union or any European Union member state and made publicly available.
“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member


20

--------------------------------------------------------------------------------




state applicable to the Borrower and its Subsidiaries, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by, or
acting on behalf of, any such Person or Persons described in the foregoing
clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State or (b) the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom, in each case to the extent (i) applicable to the Borrower and
its Subsidiaries and (ii) such Sanctions information is made publicly available.
“SEC” means the United States Securities and Exchange Commission.
“Senior Debt” means all Indebtedness of the Borrower which is not expressed to
be subordinate or junior in rank to any other Indebtedness of the Borrower.
“Series D Notes” means the 4.29% Series D unsecured notes due August 16, 2025,
issued by the Borrower to refinance the Series A Notes (as defined in the
Unsecured Notes Documents).
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority to which the Agent is subject for
Eurocurrency Liabilities (as defined in Regulation D). Such reserve percentages
shall include any imposed pursuant to Regulation D. Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefits of or credit for proration, exemptions or offsets.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent and/or one or more subsidiaries of
the parent.
“Subsidiary” means any subsidiary of the Borrower other than Investment
Vehicles.


21

--------------------------------------------------------------------------------




“Tax Distribution” means cash distributions by the Borrower or any Subsidiary to
the Partners of the Borrower or any Subsidiary in respect of Equity Interests
for the purpose of providing the Partners with funds to pay the tax liability
attributable to their shares of the taxable income of the Borrower or any
Subsidiary.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Transactions” has the meaning assigned to such term in Section 3.02.
“Type”, when used in respect of any Loan or Borrowing, shall refer to whether
the rate of interest on such Loan or on the Loans comprising such Borrowing is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning given such term in Section
2.18(f)(ii)(D)(2).
“Unsecured Notes” means unsecured notes in an aggregate principal amount not in
excess of $200,000,000 to be issued by the Borrower in a Rule 144A or other
private placement transaction under the Securities Act of 1933, as amended;
which notes (a) do not mature, in whole or part, and are not subject to any
mandatory redemption, prepayment or repurchase prior to the date that is 91 days
after the Maturity Date (other than (i) repayment on the stated maturity of the
Series B and Series C Notes (each as defined in the Unsecured Notes Documents)
or (ii) a mandatory offer to redeem, prepay or repurchase upon (x) a “Change in
Control” (as defined in the Unsecured Notes Documents as of the Restatement
Date), (y) certain asset sales (as set forth in the Unsecured Notes Documents as
of the Restatement Date) or (z) the Proposed Put Prepayment Date (as defined in
the Unsecured Notes Documents as of the Restatement Date), and (b) are not
Guaranteed by any Subsidiary that is not (or, in the case of any Subsidiary
acquired or formed after the date hereof, is not required to become) a Guarantor
hereunder.
“Unsecured Notes Documents” means the note purchase agreement dated August 16,
2012 and the note purchase agreement dated August 16, 2017 under which the
Unsecured Notes are issued and all other instruments, agreements and other
documents evidencing or governing such Unsecured Notes or providing any
guarantee or other right in respect thereof.
“Wholly-Owned Subsidiary” means a Subsidiary of which Equity Interests (except
for directors’ qualifying shares and other de minimis amounts of outstanding
securities or ownership interests) representing 100% of the Equity Interests
are, at the time any determination is being made, owned, Controlled or held by
the Borrower or one or more


22

--------------------------------------------------------------------------------




Wholly-Owned Subsidiaries of the Borrower or by the Borrower and one or more
Wholly-Owned Subsidiaries of the Borrower.
“Withholding Agent” means any Loan Party and the Agent.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications in Section 6.08 or as otherwise set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) references to “the date hereof” and “the
date of this Agreement” shall be deemed to refer to the Restatement Date.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all accounting terms and all terms of a financial nature shall be
interpreted, all accounting determinations thereunder shall be made, and all
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment of any
covenant to eliminate or modify the effect of any change after the date hereof
in GAAP or in the application thereof on the operation of such covenant (or if
the Agent notifies the Borrower that the Required Lenders request an amendment
of the covenants for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect and applied immediately before the relevant change became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
SECTION 1.05.     References to Agreements. A reference to an agreement or other
document “as in effect as of” a particular date, or words to similar effect,
shall be


23

--------------------------------------------------------------------------------




construed to refer to the particular words of such agreement or document as of
such date and shall not be construed as in any way restricting the ability of
the parties thereto to amend, supplement or otherwise modify such agreement or
document (subject to any restrictions on such amendments, supplements or
modifications in Section 6.08 or as otherwise set forth herein).
ARTICLE II    

The Credits
SECTION 2.01.     Commitments. Subject to the terms and conditions and relying
upon the representations and warranties set forth herein, each Lender agrees,
severally and not jointly, to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the aggregate Credit Exposure exceeding the aggregate Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Loans.
SECTION 2.02.     Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
proportion to their individual Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)     Subject to Section 2.09, each Borrowing shall be comprised entirely of
Eurodollar Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect in any manner the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing, including any conversion of an ABR Borrowing into a Eurodollar
Borrowing, which, if made, would result in an aggregate of more than 5 separate
Eurodollar Loans of any Lender being outstanding hereunder at any one time. For
purposes of the foregoing, Eurodollar Loans having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Loans.
(c)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate principal amount which is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $5,000,000.
(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Eurodollar Borrowing if


24

--------------------------------------------------------------------------------




the Interest Period requested with respect thereto would end after the then
applicable Maturity Date.
SECTION 2.03.     Borrowing Procedure. To request a Borrowing, the Borrower
shall notify the Agent of such request (each, a “Borrowing Request”) in writing
(including by email transmission) (a) in the case of a Eurodollar Borrowing, not
later than 10:30 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:30 a.m., New York City time, on the date of the proposed Borrowing. Each such
written Borrowing Request shall be irrevocable and shall be confirmed by email
transmission to the Agent of a written Borrowing Request (in PDF format) in
substantially the form of Exhibit E. Each such written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)     the principal amount of the requested Borrowing;
(ii)     the date of such Borrowing, which shall be a Business Day;
(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.
SECTION 2.04.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Agent in New York, New York, not later than
12:00 noon, New York City time, and the Agent shall by 3:00 p.m., New York City
time, credit the amounts so received to an account designated by the Borrower in
the applicable Borrowing Request.
(b)     Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the Borrower on such date a corresponding


25

--------------------------------------------------------------------------------




amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Agent, then the applicable Lender and the
Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.05.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in this Section. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)     To make an election pursuant to this Section, the Borrower shall notify
the Agent of such election (each, an “Interest Election Request”) in writing
(including by email transmission) (i) in the case of a Eurodollar Borrowing, not
later than 10:30 a.m., New York City time, three Business Days before the
proposed effective date of such election and (ii) in the case of an ABR
Borrowing, not later than 10:30 a.m., New York City time, on the day of a
proposed effective date of such election. Each such written Interest Election
Request shall be irrevocable and shall be confirmed promptly by email
transmission to the Agent of a written Interest Election Request (in PDF format)
in the form of Exhibit F.
(c)     Each written Interest Election Request shall specify the following
information:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing, and the minimum amounts thereof shall
be in compliance with Section 2.02(c));
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


26

--------------------------------------------------------------------------------




(iv)     if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month duration.
(d)     Promptly following receipt of an Interest Election Request, the Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of one month duration.
(f)     Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.06.     Fees. (a) The Borrower agrees to pay to the Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily unused amount of the Commitment of such Lender during the
Availability Period. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Commitments terminate, commencing on September 30, 2017. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans of such Lender. Notwithstanding the foregoing, as provided in
Section 2.19(a), no commitment fees shall accrue to a Defaulting Lender in
respect of its Commitment.
(b)     The Borrower agrees to pay the Agent, for its own account, the fees at
the times and in the amounts agreed by the Borrower in its Fee Letter with
Citigroup Global Markets Inc. All such fees shall be paid on the dates due, in
immediately available funds, to the Agent.
(c)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Agent for distribution. Once paid, none of
such fees shall be refundable under any circumstances.


27

--------------------------------------------------------------------------------




SECTION 2.07.     Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender on the Maturity Date.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts accurately evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)     The Agent shall maintain accounts in which it will record accurately
(i) the amount of each Loan made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any payment received by the Agent hereunder
from the Borrower and each Lender’s share thereof. The entries made in the
accounts maintained pursuant to this Section 2.07(c) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
SECTION 2.08.     Interest on Loans. (a) The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
(b)     The Loans comprising each ABR Borrowing shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the Applicable Rate.
(c)     Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (b) of this Section.
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


28

--------------------------------------------------------------------------------




(e)     All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The Alternate Base Rate shall be
determined by the Agent, and such determination shall be conclusive absent
manifest error.
SECTION 2.09.     Alternate Rate of Interest. In the event, and on each
occasion, prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Agent shall have determined that dollar deposits in the principal
amounts of the Eurodollar Loans comprising such Borrowing are not generally
available in the London interbank market, or that the rates at which such dollar
deposits are being offered will not adequately and fairly reflect the cost to
any Lender of making or maintaining its Eurodollar Loan during such Interest
Period, or that reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, the Agent shall, as soon as practicable thereafter, give
written, telecopy or email notice of such determination to the Borrower and the
Lenders. In the event of any such determination, until the Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 shall be deemed to be a request for an ABR Borrowing.
In the event of any such determination, the Lenders shall negotiate with the
Borrower, at its request, as to the interest rate which the Loans comprising
such an ABR Borrowing shall bear; provided that such Loans shall bear interest
as provided in Section 2.08(b) pending the execution by the Borrower and the
Lenders of a written agreement providing for a different interest rate. Each
determination by the Agent hereunder shall be conclusive absent manifest error.
SECTION 2.10.     Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
(b)     The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the aggregate Credit Exposure would exceed the
aggregate Commitment.
(c)     In the event that the Borrower elects or is required to apply the
proceeds of any sale of assets to prepay or repay, or offer to prepay or repay,
“Senior Debt” (as defined in the Unsecured Notes Documents) pursuant to and in
accordance with the Unsecured Notes Documents (the amount of such proceeds, the
“Asset Sale Proceeds”), the Borrower shall (i) permanently reduce the
Commitments in an amount equal to the product of (x) the Asset Sale Proceeds and
(y) a fraction, the numerator of which is the outstanding Commitments at such
time, prior to the application of such Asset Sale Proceeds, and the denominator
of which is the sum of (1) the outstanding Commitments plus (2) the


29

--------------------------------------------------------------------------------




outstanding principal amount of the Unsecured Notes, in each case, at such time,
prior to the application of such Asset Sale Proceeds, and (ii) concurrently make
any prepayment of the Loans required in accordance with Section 2.11(b) as a
result of such reduction.
(d)     The Borrower shall notify the Agent of any election or requirement to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section,
at least three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Agent shall advise the Lenders of the contents thereof.
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments under paragraph (b) of this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
proportion to their respective Commitments.
SECTION 2.11.     Prepayments. (a) The Borrower shall have the right at any time
and from time to time to prepay, without premium or penalty but subject to
Section 2.14, any Borrowing, in whole or in part, upon giving notice in writing
(including by email transmission) to the Agent in accordance with paragraph (c)
of this Section.
(b)     In the event and on each occasion that the aggregate Credit Exposure
exceeds the aggregate Commitments, the Borrower shall immediately prepay,
without premium or penalty but subject to Section 2.14, Borrowings in an
aggregate amount as shall be necessary to eliminate the excess of such Credit
Exposure over the aggregate Commitments.
(c)     The Borrower shall notify the Agent by written notice (including by
email transmission) of any prepayment hereunder (i) in the case of a prepayment
of a Eurodollar Borrowing, not later than 10:00 a.m., New York City time, two
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 10:00 a.m., New York City time, on the Business
Day of prepayment. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing (or portion thereof) to be prepaid and shall
be irrevocable and shall commit the Borrower to prepay such Borrowing (or
portion thereof) by the amount stated therein on the date stated therein. All
prepayments under this Section 2.11 shall be subject to Section 2.14 but shall
otherwise be without premium or penalty. All prepayments under this Section 2.11
shall be accompanied by payment of accrued interest on the principal amount
being prepaid to the date of payment. Each partial prepayment of any Borrowing
shall be in an amount which is an integral multiple of $1,000,000 and not less
than $5,000,000 or, if less, the aggregate principal amount of such Borrowing.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.


30

--------------------------------------------------------------------------------




SECTION 2.12.     Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if any Change in Law (i) shall
impose, modify or deem applicable any reserve, special deposit, or similar
requirement against assets of, deposits with or for the account of or credit
extended by such Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate), or (ii) shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or any Eurodollar
Loan made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered in accordance with Section
2.12(c). This Section 2.12(a) shall not apply to matters covered by Section
2.18.
(b)     If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered in accordance with Section 2.12(c).
(c)     A certificate of a Lender setting forth (i) the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section and (ii) that it is such
Lender’s customary practice, from and after the date of such certificate, to
charge its borrowers for such increased costs incurred by such Lender shall be
delivered to the Borrower and shall be conclusive and binding absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 5 days after receipt thereof.
(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)     Promptly after any Lender becomes aware of any circumstances that will,
in its reasonable judgment, result in a request for compensation pursuant to
this Section


31

--------------------------------------------------------------------------------




2.12, such Lender shall notify the Borrower thereof; provided that any failure
of such Lender to so notify the Borrower shall not constitute a waiver of such
Lender’s right to demand compensation as provided in this Section 2.12.
SECTION 2.13.     Change in Legality. (a) Notwithstanding any other provision
herein, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Agent, such Lender may:
(i)     declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, and any request by the Borrower for a Eurodollar Borrowing shall, as
to such Lender only, be deemed a request for an ABR Loan unless such notice
shall be subsequently withdrawn; and
(ii)     require that all outstanding Eurodollar Loans made by it be converted
to ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (c) below.
In the event any Lender shall exercise its rights under (i) or (ii) above,
(x) all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans and (y) such Lender shall negotiate with
the Borrower, at its request, as to the rate at which such ABR Loans shall bear
interest; provided that such Loans shall bear interest as provided in
Section 2.08(b) pending the execution by the Borrower and such Lender of a
written agreement providing for a different interest rate.
(b)     Before giving any notice pursuant to this Section 2.13, a Lender shall
designate a different lending office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. Such Lender shall promptly withdraw any notice
delivered under this Section 2.13 upon the cessation of the circumstances giving
rise to any such notice.
(c)     For purposes of this Section 2.13, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrower.
SECTION 2.14.     Indemnity. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant


32

--------------------------------------------------------------------------------




hereto or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would have accrued at the LIBO Rate for such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 20 days after
receipt thereof.
SECTION 2.15.     Pro Rata Treatment. Except as required under Section 2.13,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, and each refinancing of any Borrowing with a
Borrowing of any Type, shall be allocated pro rata among the Lenders in
accordance with the principal amounts of their outstanding Loans. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.
SECTION 2.16.     Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans as a result
of which the unpaid principal portion of the Loans of such Lender shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in the Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.16 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation
pursuant to the foregoing arrangements deemed to have been


33

--------------------------------------------------------------------------------




so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.
SECTION 2.17.     Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in dollars in immediately available funds,
to the Agent at its offices at Citibank, N.A., 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Account No. 3685-2248, Attention: Bank Loan Syndications
(Facsimile No. (302) 894 ‑ 6120; Telephone No. (212) 994‑0961).
(b)     Whenever any payment (including principal of or interest on any
Borrowing or any fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or fees, if applicable.
SECTION 2.18.     Taxes. (a) Each payment by any Loan Party under any Loan
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law or regulation. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law or regulation. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
(b)     The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)     As soon as practicable after any payment of Indemnified Taxes by any
Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(d)     The Loan Parties shall jointly and severally indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.18(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.18(d) shall be paid within 20 days after the Recipient delivers to any
Loan Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the


34

--------------------------------------------------------------------------------




indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Agent.
(e)     Each Lender shall severally indemnify the Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that the Loan Parties have
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.18(e) shall
be paid within 20 days after the Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(f)     (i) Any Recipient that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Agent, and at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without, or at a reduced rate of, withholding.
In addition, any Recipient, if reasonably requested by the Borrower or the
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Lender is subject to any withholding (including
U.S. Federal backup withholding) or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(f)(ii)(A) through (E) below) shall not
be required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.18(f). If
any form or certification previously delivered pursuant to this Section 2.18(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)     Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, each Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Agent (in such number of
copies reasonably requested by such Borrower and the Agent) on or prior to the
date on which such Lender becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:


35

--------------------------------------------------------------------------------




(A)     in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)     in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(C)     in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States of America, IRS Form W-8ECI;
(D)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit G-1, Exhibit G-2, Exhibit G-3 or Exhibit
G-4 (each, a “U.S. Tax Certificate”), as applicable, to the effect that such
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (4) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E)     in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if such Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F)     any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together with such
supplementary documentation necessary to enable the Borrower or


36

--------------------------------------------------------------------------------




the Agent, as applicable, to determine the amount of Tax (if any) required by
law to be withheld.
(iii)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.18(f)(iii), the term “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)     If any party determines, in its reasonable discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to Sections 2.12 or 2.18 (including additional amounts paid
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
Sections 2.12 or 2.18 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.18(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.18(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.18(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it reasonably deems confidential) to the
indemnifying party or any other Person. Except as provided in the preceding
sentence, a Recipient shall provide the Borrower, upon any reasonable request
therefor, with documentation relating to the possibility of refunds described in
this Section 2.18(g).


37

--------------------------------------------------------------------------------




SECTION 2.19.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)     commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.06; and
(b)     the Commitment and Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby.
In the event that the Agent and the Borrower each agree that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Loans of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.20.     Assignment of Interests, Rights and Obligations Under Certain
Circumstances. (a) If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.18, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous in any material respect to
such Lender. The Borrower hereby agrees to pay all reasonable out‑of‑pocket
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)     In the event that any Lender shall have delivered a notice or
certificate pursuant to Section 2.12 or Section 2.13, or the Borrower shall be
required to make additional payments to any Lender under Section 2.18, or if any
Lender becomes a Defaulting Lender, and provided that no Default or Event of
Default shall have occurred and be continuing, the Borrower shall have the
right, at its own expense, upon notice to such Lender and the Agent, to require
such Lender to transfer and assign without recourse (in accordance with and
subject to the restrictions contained in Section 9.04) all its interests, rights
and obligations under this Agreement to another financial institution which
shall assume such obligations; provided that (i) the Borrower shall have
received the prior written consent of the Agent, which consent shall not
unreasonably be withheld or delayed and (ii) such Lender shall have received
payment of any amount equal to the outstanding principal of its Loans, accrued
interest thereon, and all other amounts payable to it hereunder,


38

--------------------------------------------------------------------------------




from the assignee (to the extent of such outstanding principal and accrued
interest) or the Borrower (in the case of all other amounts). A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION 2.21.     Limited Recourse. The obligations of the Borrower under the
Loan Documents shall be payable solely out of the assets of the Borrower and the
Guarantors, if any, and no present, future or former partner of the Borrower and
no estate of a deceased, present, future or former partner of the Borrower shall
have any liability under or arising out of the Loan Documents.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants, as to itself and its Subsidiaries, to each
of the Lenders that:
SECTION 3.01.     Existence and Standing. The Borrower and each of its
Subsidiaries is duly organized, validly existing and in good standing (if
applicable) under the laws of its jurisdiction of organization, has all
requisite authority to conduct its respective business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in each jurisdiction where such qualification is required.
SECTION 3.02.     Authorization and Validity. The Borrower and each Guarantor
has the partnership, corporate or limited liability company power and authority,
as applicable, and legal right to execute and deliver the Loan Documents to
which it is a party and to perform its obligations thereunder (collectively, the
“Transactions”). The Transactions have been duly authorized by proper
partnership, corporate or limited liability company proceedings, and the Loan
Documents constitute legal, valid and binding obligations of each of the
Borrower and each of the Guarantors enforceable against the Borrower and each
Guarantor in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.
SECTION 3.03.     No Conflict; Consents. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the Partnership Agreement (at such time as it becomes effective), charter,
by‑laws or other organizational documents of the Borrower or any of the
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Borrower or any of the Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of the Subsidiaries,


39

--------------------------------------------------------------------------------




and (d) will not result in the creation or imposition of any Lien on any
material amount of assets of the Borrower or any of the Subsidiaries, except, in
the case of subsections (a) and (b), as could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.
SECTION 3.04.     Compliance with Laws; Environmental and Safety Matters. (a)
Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
(b)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
SECTION 3.05.     Financial Statements. The Borrower has heretofore furnished to
the Lenders its (a) consolidated statement of financial condition and statements
of operations, changes in partners’ equity and cash flows as of and for the
fiscal year ended December 31, 2016, audited by and accompanied by the opinion
of PricewaterhouseCoopers LLP, independent registered public accounting firm,
and (b) unaudited consolidated balance sheet and statements of income and cash
flows as of and for the fiscal quarter ended March 31, 2017, certified by its
chief financial officer. Such financial statements (including the related notes
and schedules thereto) fairly present in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and the consolidated Subsidiaries as of the dates thereof. The
financial statements referred to in clause (a) above were prepared in accordance
with GAAP applied on a consistent basis, and the financial statements referred
to in clause (b) above were prepared in accordance with GAAP applied on a
consistent basis subject to year-end audit adjustments and the absence of
footnotes.
SECTION 3.06.     No Material Adverse Change. As of the Restatement Date, except
for any Disclosed Matter, no material adverse change in the business, financial
condition or results of operations of the Borrower and the Subsidiaries, taken
as a whole, has occurred since December 31, 2016.
SECTION 3.07.     Subsidiaries; Guarantors. (a) Schedule 3.07(a) contains a
complete and accurate list of all of the Subsidiaries on the Restatement Date,
setting forth their jurisdictions of organization and the percentage of their
Equity Interests held by the Borrower or other Subsidiaries and (b) as of the
Restatement Date, all Wholly-Owned


40

--------------------------------------------------------------------------------




Subsidiaries that qualify as Guarantors are set forth on Schedule 3.07(b), and
the Guarantee Requirement is satisfied with respect to each such Wholly-Owned
Subsidiary.
SECTION 3.08.     Litigation; Contingent Obligations. As of the Restatement
Date, except for any Disclosed Matter, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any Subsidiary
(a) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (b) that involves
any of the Loan Documents or the Transactions.
SECTION 3.09.     Margin Regulations. (a) Neither the Borrower nor any of the
Subsidiaries is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
(b)     No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, Regulation U and Regulation X.
SECTION 3.10.     Investment Company Act. Neither the Borrower nor any Guarantor
is an “investment company” or is a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
SECTION 3.11.     Taxes. The Borrower and each Subsidiary have filed all United
States Federal Tax returns and all other Tax returns which are required to be
filed and have paid all Taxes stated to be due by the Borrower and each
Subsidiary pursuant to said returns or pursuant to any assessment received by
the Borrower or any Subsidiary, including without limitation all Federal and
state withholding Taxes and all Taxes required to be paid pursuant to applicable
law, except such Taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided for
on the books of the Borrower or such Subsidiary, or where a failure to so file
or pay could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.12.     ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan or Non-U.S. Plan (based on the assumptions
used for purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan or Non-U.S. Plan, respectively, and the
present value of all accumulated benefit obligations of all underfunded Plans or
Non-U.S. Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting


41

--------------------------------------------------------------------------------




such amounts, exceed by more than $5,000,000 the fair market value of the assets
of all such underfunded Plans or U.S. Plans, respectively.
(b)     The Borrower and its ERISA Affiliates have not incurred any obligation
in connection with the termination of or withdrawal from any Non‑U.S. Plan that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All Non‑U.S. Plans have been established, operated,
administered and maintained in compliance with all laws, regulations and orders
applicable thereto, except where failure to comply could not reasonably be
expected to have a Material Adverse Effect. All premiums, contributions and any
other amounts required by applicable Non‑U.S. Plan documents or applicable laws
to be paid or accrued by the Borrower and its Subsidiaries have been paid or
accrued as required, except where failure to pay or accrue could not reasonably
be expected to have a Material Adverse Effect.
SECTION 3.13.     Accuracy of Information. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other written information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time when prepared, it being understood that projected
financial information is inherently uncertain and that the projected results may
not be achieved.
SECTION 3.14.     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with applicable Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, their respective directors, officers, employees and agents are in
compliance with applicable Anti-Corruption Laws and applicable Sanctions. None
of the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of
their respective directors, officers, employees or agents is a Sanctioned
Person. The Transactions will not violate applicable Anti-Corruption Laws or
applicable Sanctions.
ARTICLE IV

Conditions
SECTION 4.01.     Conditions to Restatement Effectiveness. The effectiveness of
the amendment and restatement of the Existing Credit Agreement in the form
hereof and the obligations of the Lenders to make Loans hereunder are subject to
the satisfaction of the following conditions:


42

--------------------------------------------------------------------------------




(a)     The Agent (or its counsel) shall have received either (i) a counterpart
of this Agreement signed on behalf of each party thereto, or (ii) written
evidence satisfactory to the Agent (which may include telecopy transmissions of
signed signature pages or email transmissions of signed signature pages in PDF
format) that this Agreement has been signed on behalf of each party thereto.
(b)     The Guarantee Requirement shall have been satisfied and the Agent shall
have received a guarantee reaffirmation, in form and substance reasonably
acceptable to the Agent, executed by the Borrower, each Guarantor and the Agent.
(c)     The Agent shall have received a favorable written opinion of
(i) Sullivan & Cromwell LLP, counsel to the Borrower, to the effect and covering
those matters set forth in Exhibit B-1 hereto, and (ii) Sarah A. Johnson, Esq.,
General Counsel of the Borrower, to the effect and covering those matters set
forth in Exhibit B-2 hereto. The Borrower hereby instructs its counsel to
deliver such opinions to the Agent.
(d)     The Agent shall have received such documents and certificates as the
Agent or its counsel shall reasonably have requested relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to such Loan Party,
this Agreement or the Transactions, all in form and substance satisfactory to
the Agent and its counsel.
(e)     The Agent shall have received a certificate, dated the date hereof and
signed by a Financial Officer of the Borrower, confirming that (i) the
representations and warranties set forth in Article III hereof are true and
correct in all material respects on and as of the Restatement Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were so true and correct
on and as of such earlier date and (ii) on and as of the Restatement Date, no
Event of Default or Default shall have occurred and be continuing.
(f)     The Agent shall have received a final copy of the Unsecured Notes
Documents, together with evidence that the private placement of Series D Notes
has been consummated or is being consummated contemporaneously with the
occurrence of the Restatement Date.
(g)     The Borrower shall have applied, or shall apply substantially
concurrently with the occurrence of the Restatement Date, the Net Proceeds of
the private placement of Series D Notes, along with other available funds if
necessary (including proceeds of Loans made hereunder), to the refinancing of
the Series A Notes (as defined in the Unsecured Notes Documents).
(h)     The Agent shall have received (i) all fees, interest expenses and other
amounts due and payable on or prior to, or accrued to, the date hereof under the
Existing Credit Agreement and (ii) all fees and other amounts due and payable on
or


43

--------------------------------------------------------------------------------




prior to the date hereof, including, to the extent invoiced, fees and cost
reimbursements payable pursuant to Section 9.05.
(i)     The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
SECTION 4.02.     Conditions to Each Borrowing. The obligations of the Lenders
to make Loans on the occasion of any Borrowing are subject to the satisfaction
of the following conditions:
(a)     the representations and warranties of the Borrower and each Subsidiary
set forth in the Loan Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date of
such Borrowing except with respect to representations and warranties expressly
made only as of an earlier date, in which case such representations and
warranties were so true and correct on and as of such earlier date;
(b)     no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom that constitutes a
Default or an Event of Default, as applicable; and
(c)     receipt of a Borrowing Request in accordance with Section 2.03.
ARTICLE V    

Affirmative Covenants
The Borrower covenants and agrees with each Lender with respect to itself and
the Subsidiaries that, until the principal of or interest on each Loan, all fees
or all other expenses or amounts payable under any Loan Document shall have been
paid in full and all the Commitments shall have expired or been terminated:
SECTION 5.01.     Conduct of Business; Maintenance of Ownership of Subsidiaries
and Maintenance of Properties. (a) The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, including the investment management business; provided that no sale,
transfer or disposition of assets (including by means of a merger) permitted
under Sections 6.04 and 6.05 will be prohibited by this paragraph (a).
(b)     The Borrower will, and will cause each Subsidiary to, do all things
necessary to remain duly organized or incorporated, validly existing and in good
standing (if applicable) as a partnership, limited liability company or
corporation in its jurisdiction of


44

--------------------------------------------------------------------------------




organization or incorporation and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that this clause (b) shall not prohibit any transaction
that is permitted by Section 6.04.
(c)     The Borrower will, and will cause each Subsidiary to, do all things
necessary to maintain, preserve, protect and keep their properties material to
the conduct of their businesses in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that their
businesses carried on in connection therewith may be properly conducted at all
times, except where a failure to do so could not reasonably be expected to have
a Material Adverse Effect.
SECTION 5.02.     Insurance. The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their property in such amounts and covering such risks as is consistent
with sound business practice and customary for companies engaged in similar
lines of business, and the Borrower will (or will cause each Subsidiary to)
furnish to any Lender upon request full information as to the insurance carried.
SECTION 5.03.     Compliance with Laws and Payment of Material Obligations and
Taxes. (a) The Borrower will, and will cause each Subsidiary to, comply in all
material respects with all laws (including, without limitation, ERISA and
Environmental Laws), rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, trustees, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions.
(b)     The Borrower will, and will cause each Subsidiary to, pay when due its
material obligations including all Taxes, assessments and governmental charges
and levies upon it or its income, profits or property, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect.
SECTION 5.04.     Financial Statements, Reports, etc. The Borrower will furnish
to the Agent (and the Agent will furnish to the Lenders (via the Platform (as
defined in Section 9.17(b)) or otherwise):
(a)     within 100 days after the end of each fiscal year of the Borrower, (i)
its audited consolidated balance sheet and related statements of operations,
changes in partners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all prepared in accordance with GAAP and reported on by
PricewaterhouseCoopers LLP, or other


45

--------------------------------------------------------------------------------




independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) a statement of (x) the value of the Borrower’s total assets
under management as of the close of regular session trading on The New York
Stock Exchange, Inc. (“NYSE”) on the last day during such period on which the
NYSE was open for regular session trading, such value determined by the Borrower
in accordance with the Borrower’s procedures for valuation of securities in
effect on that date, and (y) the total amount of assets added to assets managed
by the Borrower during such period and the total amount of assets withdrawn from
assets managed by the Borrower during such period, in each case excluding the
effect of market appreciation and depreciation; provided that, to the extent
Artisan Partners Asset Management Inc.’s Annual Report on Form 10-K (the “Form
10-K”) filed with the SEC includes the information required to be delivered
pursuant to this Section 5.04(a), the filing of the Form 10-K and the delivery
thereof to the Agent (which may include written notice to the Agent indicating
the website on which such filing may be accessed) within the time period
specified above shall be deemed to satisfy the requirements of this Section
5.04(a);
(b)     within 50 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, (i) its consolidated balance sheet and
related statements of operations, and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all prepared in accordance with GAAP and certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and (ii) a
statement of (x) the value of the Borrower’s total assets under management as of
the close of regular session trading on the NYSE on the last day during such
period on which the NYSE was open for regular session trading, such value
determined by the Borrower in accordance with the Borrower’s procedures for
valuation of securities in effect on that date, and (y) the total amount of
assets added to assets managed by the Borrower during such period and the total
amount of assets withdrawn from assets managed by the Borrower during such
period, in each case excluding the effect of market appreciation and
depreciation; provided that, to the extent Artisan Partners Asset Management
Inc.’s Quarterly Report on Form 10-Q (the “Form 10-Q”) filed with the SEC
includes the information required to be delivered pursuant to this Section
5.04(b), the filing of the Form 10-Q and the delivery thereof to the Agent
(which may include written notice to the Agent indicating the website on which
such filing may be accessed) within the time period specified above shall be
deemed to satisfy the requirements of this Section 5.04(b);


46

--------------------------------------------------------------------------------




(c)     not later than the date under which financial statements are required to
be delivered under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower in the form of Exhibit H (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.11, (iii) stating whether any material changes in GAAP applied in the
preparation of the Borrower’s financial statements have occurred since the date
of the most recent audited annual financial statements furnished to the Lenders
hereunder and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv)
containing a reconciliation (which shall be certified as being true and correct
by a Financial Officer) specifying in detail reasonably satisfactory to the
Agent the effects, if any, of the application of ASC 810 in respect of any
Investment Vehicles, which reconciliation shall show all adjustments and
modifications to the financial statements delivered under clause (a) or (b)
above to eliminate the effects of ASC 810 and set forth calculations of the
applicable amounts (including Consolidated EBITDA, Consolidated Total
Indebtedness and Consolidated Interest Expense) and ratios upon which covenant
compliance is based, after eliminating the effect of the application of ASC 810;
(d)     concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)     promptly upon the furnishing thereof to all of the Limited Partners of
the Borrower generally, copies of all financial statements, reports, proxy
statements and other materials so furnished;
(f)     promptly upon the filing of any financial statements, reports, proxy
statements and other materials with the SEC or with any national securities
exchange, written notice of such filing indicating the website on which such
filing may be accessed; and
(g)     promptly following any request therefor, such other information
(including financial information, including with respect to any Specified
Accounting Adjustments) as the Agent or any Lender, making its request through
the Agent, may from time to time reasonably request.
SECTION 5.05.     Notices of Material Events. Promptly and in any event within
five Business Days after a Responsible Officer of the Borrower becomes aware
thereof (unless such notification timing is not commercially practicable or
legally permissible), the Borrower will give notice in writing to the Agent of
the following (and the Agent will provide such notice to the Lenders, via the
Platform (as defined in Section 9.17(b)) or otherwise):


47

--------------------------------------------------------------------------------




(a)     any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
(b)     the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any arbitrator or Governmental Authority, against or
affecting the Borrower or any Subsidiary thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$5,000,000;
(d)     receipt of notice of the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non‑U.S. Plans, but only if
such financial penalty could reasonably be expected to result in a Material
Adverse Effect; and
(e)     any other development or event that has resulted in, or could reasonably
be expected to result in, a Material Adverse Effect;
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.06.     Books and Records; Access to Properties and Inspections. The
Borrower will, and will cause each Subsidiary to, keep proper books and accounts
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities sufficient to permit the
preparation of consolidated financial statements in accordance with GAAP. Upon
reasonable notice and during normal business hours, the Borrower will, and will
cause each Subsidiary to, permit the Agent to make reasonable inspections of the
properties, books and financial records of the Borrower and each Subsidiary, to
make reasonable examinations and copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their officers and independent accountants at such
reasonable times and intervals as the Lenders may reasonably request; provided
that for so long as no Default has occurred and is continuing, the Agent shall
not request any such inspection more frequently than once per year.
SECTION 5.07.     Use of Proceeds. The Borrower will use the proceeds of the
Loans made on and after the Restatement Date only for the prepayment/payment of
the Series A Notes (as defined in the Unsecured Notes Documents), working
capital and general


48

--------------------------------------------------------------------------------




corporate purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board, including Regulation
T, Regulation U and Regulation X. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, trustees, officers, employees and agents shall
not use, the proceeds of any Borrowing (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
SECTION 5.08.     Additional Guarantors. If any additional Guarantor is formed
or acquired after the Restatement Date, the Borrower will, within seven Business
Days after such Guarantor is formed or acquired, notify the Agent and the
Lenders thereof and cause the Guarantee Requirement to be satisfied with respect
to such Guarantor.
ARTICLE VI    

Negative Covenants
The Borrower covenants and agrees with each Lender with respect to itself and
the Subsidiaries that, and solely with respect to Sections 6.01(h) and 6.04(b),
the Investment Vehicles that, until the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all the Commitments have expired or been terminated:
SECTION 6.01.     Indebtedness. The Borrower will not and will not permit any
Subsidiary or Investment Vehicle to incur, create or suffer to exist any
Indebtedness except:
(a)     Indebtedness under the Loan Documents;
(b)     Indebtedness (i) of the Borrower to any Guarantor or Subsidiary, (ii) of
any Subsidiary to the Borrower or any Guarantor and (iii) of any Guarantor to
the Borrower or any Subsidiary; provided that the aggregate principal amount of
Indebtedness of all Subsidiaries that are not Guarantors owed to the Borrower or
to any Guarantor shall not exceed $15,000,000 at any time outstanding;
(c)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Finance Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate


49

--------------------------------------------------------------------------------




principal amount of Indebtedness permitted by this clause (c) shall not exceed
$15,000,000 at any time outstanding;
(d)     Indebtedness of the Borrower or any Subsidiary existing on the
Restatement Date (other than in respect of the Unsecured Notes) and described on
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;
(e)     Indebtedness of the Borrower and its Subsidiaries representing deferred
compensation to employees of the Borrower and its Subsidiaries;
(f)     Indebtedness of any Person that becomes a Domestic Subsidiary after the
Restatement Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Domestic Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Domestic Subsidiary, (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed $5,000,000 at any time outstanding and (iii) such Domestic Subsidiary
has guaranteed the Obligations by entering into the Guarantee Agreement
(regardless of whether it otherwise qualifies as a Guarantor);
(g)     Indebtedness of the Borrower and any Guarantors in respect of the
Unsecured Notes in an aggregate principal amount not in excess of $200,000,000
at any time outstanding;
(h)     Investment Vehicle Indebtedness of the Investment Vehicles; and
(i)     other Indebtedness of the Borrower in an aggregate principal amount at
any time outstanding not exceeding the greater of (a) $50,000,000 and (b) 5% of
Consolidated EBITDA for the period of the prior four consecutive fiscal quarters
of the Borrower as of its most recently ended fiscal quarter.
SECTION 6.02.     Liens. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in or on its property
(now or hereafter acquired), or on any income or revenues or rights (including
accounts receivable) in respect of any thereof, except:
(a)     Permitted Encumbrances;
(b)     any Lien existing on the Restatement Date and described in Schedule 6.02
hereto; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations that it secures on the Restatement Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(c)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any


50

--------------------------------------------------------------------------------




Person that becomes a Subsidiary after the Restatement Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (c) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets (except
accessions to, and proceeds of, such assets) of the Borrower or any Subsidiary;
(e)     banker’s liens in the nature of set-off rights arising in the ordinary
course of business in respect of deposit accounts or other funds maintained with
a depositary institution; provided that such accounts or funds are not intended
to provide collateral to such institution for any Indebtedness;
(f)     Liens incurred or deposits made in connection with trading or brokerage
accounts, in each case in the ordinary course of business;
(g)     Liens on any cash earnest money payments made by the Borrower or any
Subsidiary;
(h)     Liens incurred or deposits made in connection with liability for
premiums, deductibles, reimbursement, indemnities and similar obligations
(including letters of credit or guarantees for the benefit of) to insurance
carriers; and
(i)     other Liens incurred by the Borrower and the Subsidiaries in the
ordinary course of their respective businesses; provided that the aggregate
amount of Indebtedness secured by all Liens permitted by this clause (i) shall
not exceed $10,000,000.
SECTION 6.03.     Sale and Lease-Back Transactions. The Borrower will not, and
will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


51

--------------------------------------------------------------------------------




SECTION 6.04.     Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into, consolidate with or sell, lease or
otherwise dispose of all or substantially all of its assets to any other Person,
or permit any other Person to merge into, consolidate with or sell, lease or
otherwise dispose of all or substantially all of its assets to it, or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into, consolidate with or sell, lease or otherwise dispose of all or
substantially all of its assets to the Borrower in a transaction in which the
Borrower is the surviving entity or acquires all or substantially all of the
assets of such Person, as the case may be, (ii) subject to Section 6.08, the
Borrower may merge into, consolidate with or sell, lease or otherwise dispose of
all or substantially all of its assets to any Person in a transaction where such
other Person is the surviving entity or acquires all or substantially all of the
assets of such Person, as the case may be; provided that such Person assumes the
Obligations in writing pursuant to an assumption agreement, (iii) any Person may
merge into, consolidate with, sell, lease or otherwise dispose of all or
substantially all of its assets to any Subsidiary in a transaction in which the
surviving entity or the acquiror of all or substantially all of the assets of
such Person, as the case may be, is a Subsidiary and (if any party to such
merger is a Guarantor) is a Guarantor; (iv) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (v) the Borrower or any Subsidiary may
consummate a merger, liquidation or dissolution to effect an asset sale
permitted by Section 6.05.
(b) The Borrower will not permit any Investment Vehicle to merge into or
consolidate with the Borrower or any Subsidiary; provided that any Investment
Vehicle may be merged into or consolidated with the Borrower or any Subsidiary
in a transaction in which the Borrower or such Subsidiary is the surviving
entity so long as (i) at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(ii) the organizational documents of the Borrower or such Subsidiary are not
amended or modified in connection with such merger or consolidation and (iii)
such Investment Vehicle is not subject to any agreement or instrument governing
or evidencing Indebtedness that (A) would be binding on the Borrower or any
Subsidiary as a result of such merger or consolidation and (B) would interfere
or be inconsistent with the obligations of the Borrower or any Guarantor under
the Loan Documents.
(c) The Borrower may sell or otherwise dispose of limited partnership interests
in Artisan Partners LP to one or more Equity Participation Subsidiaries in
accordance with the Equity Participation Subsidiary Transaction.
SECTION 6.05.     Asset Sales. The Borrower will not, and will not permit any of
its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:


52

--------------------------------------------------------------------------------




(a)     sales or leases of inventory, used or surplus equipment and surplus
office space in the ordinary course of business or otherwise in accordance with
the customary practices of the Borrower and the Subsidiaries;
(b)     sales of securities or other instruments held by the Borrower or any
Subsidiary for investment or cash management purposes, including (i) securities
or other instruments held for purposes of hedging, offsetting or securing
obligations of the Borrower or any Subsidiary incurred under any agreement to
which the Borrower or such Subsidiary is a party and (ii) securities or other
instruments acquired or held by the Borrower or such Subsidiary for purposes of
seeding, funding or otherwise maintaining any investment product with respect to
which the Borrower or such Subsidiary acts as an investment adviser, manager,
distributor, general partner or in any similar capacity, in each case in the
ordinary course of business or otherwise consistent with the customary practices
of the Borrower and the Subsidiaries;
(c)     sales, transfers, dispositions and issuances (i) to a Loan Party or (ii)
among any Subsidiaries that are not Loan Parties;
(d)     issuance of Equity Interests of any Subsidiary (such entity, the
“Issuer”) (other than Equity Interests of such Issuer that entitle the holder
thereof to exercise voting rights with respect to the election of directors of
such Issuer or any comparable voting rights (other than voting rights conferred
by law or required by applicable regulations)) to any employee, partner or any
other individual for the sole purpose of implementing ordinary course
compensation arrangements (including incentive compensation arrangements) for
such employee, partner or other individual, provided that if such Issuer is a
Guarantor, such Issuer continues to be a Guarantor on the same terms and
conditions as any Wholly-Owned Subsidiary;
(e)     sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section; provided that the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this clause (e) during any fiscal year of the Borrower shall not exceed the
greater of $25,000,000 and 10% of Consolidated EBITDA for the period of the
prior four consecutive fiscal quarters of the Borrower as of its most recently
ended fiscal quarter; provided, however, that for purposes of the foregoing
calculation, there shall not be included any assets the proceeds of which were
or are applied within 12 months after the date of sale of such assets to either
(A) the acquisition of, or reinvestment in, assets useful and intended to be
used in the operation of the business of the Borrower and its Subsidiaries and
having a fair market value (as determined in good faith by a Responsible Officer
of the Borrower) at least equal to that of the assets so disposed of or (B) the
prepayment or payment of principal and accrued but unpaid interest, if any, and
the applicable prepayment premium, if any, on a pro rata basis, of Senior Debt
of the Borrower (other than Senior Debt owed to a Subsidiary or Affiliate); or


53

--------------------------------------------------------------------------------




(f)     the sale or disposition of limited partnership interests in Artisan
Partners LP to one or more Equity Participation Subsidiaries in accordance with
the Equity Participation Subsidiary Transaction;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (c) above) shall be made for fair
value.
SECTION 6.06.     Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (other than the Borrower or any
Loan Party) (any such transaction, a “Restricted Affiliate Transaction”), except
that the Borrower or any Subsidiary may:
(a)     engage in any Restricted Affiliate Transaction in the ordinary course of
business at prices and on terms and conditions which, taken as a whole, are not
materially less favorable to the Borrower or such Subsidiary than would prevail
in a comparable arms’-length transaction with unrelated third parties;
(b)     effect any Restricted Payment permitted by Section 6.07 and any
Investment permitted by Section 6.09;
(c)     satisfy any indemnity or other similar obligation contained in the
Partnership Agreement or any Subsidiary’s charter, bylaws, partnership or
limited liability company agreement or similar constituent document;
(d)     satisfy any indemnification obligation to, and other employment
arrangements with, directors, officers, partners and employees (including any
such obligations to or arrangements with former directors, officers, partners
and employees) of the Borrower or any Subsidiary entered into in the ordinary
course of business;
(e)     implement cost sharing arrangements with the General Partner; provided
that such costs are allocated on a reasonably fair basis;
(f)     enter into and continue ordinary course employment, compensation and
benefits arrangements;
(g)     accept additional capital contributions from Artisan Partners Asset
Management Inc. or any Permitted General Partner in exchange for additional
Equity Interests;
(h)     make distributions of cash to Artisan Partners Asset Management Inc. in
connection with the redemption, repurchase, acquisition, cancellation or
termination of or dividends on its capital stock;
(i)     make distributions of profits to the General Partner in respect of its
Equity Interests in the Borrower as permitted by the Partnership Agreement;


54

--------------------------------------------------------------------------------




(j)     transfer amounts (that may be subject to a clawback or other recoupment
provisions) in any transfer pricing arrangement or agreement that governs the
allocation of profits among the Borrower and Subsidiaries for purposes of income
taxation in the countries in which they operate; or
(k)     participate in the Equity Participation Subsidiary Transaction.
SECTION 6.07.     Limitation on Restricted Payments. The Borrower will not
declare or make, or permit any Subsidiary to declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment or incur any obligation
(contingent or otherwise) to do so when a Default has occurred and is continuing
(or would result therefrom), except:
(a)     each Subsidiary may make Restricted Payments to the Borrower or any
other Subsidiary and to any other Person that owns an Equity Interest in such
Subsidiary ratably according to such Person’s holdings of the type of Equity
Interests in respect of which a Restricted Payment is being made to the Borrower
or any other Subsidiary;
(b)     for so long as the Borrower or any Subsidiary is a pass-through or
disregarded entity for United States Federal income tax purposes, the Borrower
or any Subsidiary may make Tax Distributions in respect of any taxable year of
the Borrower or any Subsidiary equal to the product of (i) the amount of taxable
income allocated to the partners of the Borrower or any Subsidiary for such
taxable year and (ii) the highest aggregate marginal U.S. Federal, state and
local income tax rate applicable to any Partner of the Borrower or Subsidiary
for such year as a result of owning Equity Interests in the Borrower or any
Subsidiary, provided that no Tax Distribution shall be made to any partner in
respect of any (x) amounts distributed to such partner and treated as a
“guaranteed payment” under Section 707(c) of the Code or (y) any allocations of
gross income to such partner pursuant to Section 6 of Exhibit B to the
Partnership Agreement (or any successor provision); and the Borrower or any
Subsidiary shall be permitted to make such Tax Distributions pursuant to this
clause (b) on a quarterly basis (consistent with the U.S. Federal estimated tax
payment calendar) based on the best estimate of a Responsible Officer of the
General Partner of the amounts specified in clauses (i) and (ii) above; provided
that, if the aggregate amount of estimated Tax Distributions made in respect of
any quarter(s) of the Borrower’s or any Subsidiary’s taxable year (x) is made
during a period when a Default has occurred and is continuing and (y) exceeds
the actual maximum amount of Tax Distributions allowable in respect of such
quarter(s) as finally determined pursuant to clauses (i) and (ii), and after
taking into account application of any excess distributions described below,
then for so long as the Default continues, the amount of such excess shall be
applied, until such excess is eliminated, to reduce any future Tax Distributions
permitted under this Section 6.07(b); provided further that the Borrower or any
Subsidiary may make Tax Distributions to any Partner that had not previously
received a portion of the Tax Distribution that resulted in such excess;


55

--------------------------------------------------------------------------------




(c)     make distributions of cash to Artisan Partners Asset Management Inc. or
any Permitted General Partner for the purpose of funding payment by Artisan
Partners Asset Management Inc. or such Permitted General Partner of its ordinary
operating expenses, overhead and other ordinary course fees and expenses
(including payments due under any tax receivable agreements to which Artisan
Partners Asset Management Inc. or such Permitted General Partner is a party) and
expenses (including, but not limited to, incentive compensation, benefits and
related expenses) incurred in the ordinary course of business in connection with
the employment or engagement of Persons who provide services to the Borrower,
its Subsidiaries, Artisan Partners Asset Management Inc. or any Permitted
General Partner and are employed by Artisan Partners Asset Management Inc. or a
subsidiary of Artisan Partners Asset Management Inc.;
(d)     payments of salary, bonus or taxable fringe benefits made by the
Borrower or any Subsidiary to a Partner that are treated as “guaranteed
payments” under Section 707(c) of the Code and are paid in connection with the
provision of services to the Borrower, any Subsidiary, Artisan Partners Asset
Management Inc. or any Permitted General Partner by such Partner; provided that
such compensation arrangements are made in the ordinary course and consistent
with past practice;
(e)     distributions by the Borrower or any Subsidiary to any partner in
respect of Equity Interests in the Borrower or such Subsidiary issued to him or
her for the primary purposes of effecting a compensation arrangement; provided
that such compensation arrangements are made in the ordinary course and
consistent with past practice;
(f)     distributions by the Borrower to Artisan Partners Asset Management Inc.
in an amount necessary to fund the payment of any regular quarterly dividend and
one special dividend annually to public stockholders of Artisan Partners Asset
Management Inc. (and related distributions required to be made concurrently to
holders of other classes of Equity Interests of the Borrower or a Subsidiary)
within 60 days after the date of declaration of such regular quarterly dividend
or annual special dividend if no Default had occurred and was continuing on the
date of such declaration or would have resulted had such distributions been made
on such date of declaration; and
(g)     distributions by an Equity Participation Subsidiary to any partner in
respect of Equity Interests; provided that
(i)     such distributions shall be a payment (whether in cash, securities or
other property) that is not made on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
such Equity Participation Subsidiary;
(ii)         the aggregate amount of such distributions to persons other than
the Borrower or Wholly-Owned Subsidiaries of the Borrower in


56

--------------------------------------------------------------------------------




any fiscal quarter shall not exceed an amount equal to 30% of Consolidated
EBITDA for such quarter; and
(iii)     such distributions shall be made in respect of Equity Interests which
have been awarded to persons other than the Borrower or a Wholly-Owned
Subsidiary in accordance with the approval by Artisan Partners Asset Management
Inc.’s compensation committee or board.
SECTION 6.08.     Limitation on Amendments. (a) The Borrower will not agree to
or permit any amendment, modification, suspension or waiver of any provision of
the Partnership Agreement, which, in any such case, would reasonably be expected
to adversely affect the Lenders in any material respect (it being understood
that any such amendment, modification, suspension or waiver shall be deemed not
to be adverse to the Lenders in any material respect if the Required Lenders
have not, by written notice to the Agent, objected thereto within 10 Business
Days of the posting of such amendment, modification, suspension or waiver in
substantially final form for the Lenders).
(b)     The Borrower will not agree to or permit any amendment, modification,
suspension or waiver of the terms and conditions of the Series D Notes that has
the effect of accelerating the maturity, in whole or part, of the Series D
Notes, or subjecting the Series D Notes to any mandatory redemption, prepayment
or repurchase requirements or any requirements to make a mandatory offer to
prepay or repurchase the Series D Notes (excluding a mandatory offer to redeem,
prepay or repurchase upon (x) a “Change in Control” (as defined in the Unsecured
Notes Documents), (y) certain asset sales and (z) the Proposed Put Prepayment
Date (as defined in the Unsecured Notes Documents), in each case as set forth in
the Unsecured Notes Documents as of the Restatement Date), in each case, that
could be effective prior to the date that is 91 days after fifth anniversary of
the Restatement Date.
SECTION 6.09.     Limitation on Investments in Subsidiaries. The Borrower will
not, and will not permit any Subsidiary to make any Investment in any Subsidiary
that is not a Guarantor, except:
(a)     Investments in Subsidiaries that become Guarantors concurrently with the
making of such Investment;
(b)     Investments in any Subsidiary that is not and does not become a
Guarantor at the time of such Investment; provided that Investments made in
reliance on this clause (b) shall not exceed the sum of (i) $25,000,000 plus
(ii) an amount equal to 30% of the cumulative Consolidated EBITDA for the period
(treated as one accounting period) from July 1, 2011 through the last day of the
most recent financial statements delivered to the Lenders pursuant to Section
5.04. Notwithstanding the limitation in the preceding sentence, the Borrower may
make Investments in any Subsidiary that is not and does not become a Guarantor
at the time of such Investment to the extent necessary to comply with regulatory
capital requirements applicable to any such Subsidiaries, provided that the
Borrower gives notice of Investments proposed to be made pursuant to this
sentence to the Agent at least five


57

--------------------------------------------------------------------------------




days prior to making any such Investment and the Agent does not object to the
Investment in good faith and in writing on the grounds that the Investment is
not necessary to comply with the regulatory capital requirements cited by the
Borrower;
(c)     seed investments in, and enter into cost sharing or fee waiver
arrangements with, any entity or account for the purpose of establishing or
maintaining a fund or developing or maintaining an investment strategy in order
to establish or maintain a performance record for such fund or investment
strategy; provided that (i) the Borrower or a Subsidiary serves as investment
adviser for such investment strategy, fund or account, or as general partner,
sponsor, distributor, promoter, managing member or other similar role of such
strategy, fund or account, and (ii) such investment, cost sharing arrangement or
fee waiver is made in furtherance of the operations conducted by the Borrower
and the Subsidiaries in accordance with Section 5.01(a); and
(d)     the Equity Participation Subsidiary Transaction.
SECTION 6.10.     [Reserved]
SECTION 6.11.     Financial Covenants. (a) The Borrower will not permit the
Leverage Ratio on any date to exceed 3.00 to 1.00.
(b)     The Borrower will not permit the Interest Coverage Ratio in respect of
any period of four consecutive fiscal quarters of the Borrower to be less than
4.00 to 1.00.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)     the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;
(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three or
more Business Days;
(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been false or misleading in any material
respect when made or deemed made;


58

--------------------------------------------------------------------------------




(d)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01 (with respect to the Borrower’s existence)
or Article VI;
(e)     the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Agent or any Lender to the Borrower (which notice will be given at the request
of any Lender);
(f)     the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Material Indebtedness;
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the lapse of any applicable grace period, the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, (ii) any prepayment or repayment of the Unsecured Notes with
Asset Sale Proceeds, provided that the amount of such prepayment or repayment is
less than or equal to the Asset Sale Proceeds minus any amount required to
permanently reduce the Commitments in accordance with Section 2.10(c) and (iii)
the “AUM put rights” (as described in the Unsecured Notes Documents) of the
holders of any Unsecured Notes or any prepayment or repayment of any Unsecured
Notes pursuant to the exercise of such put rights by the holders of Unsecured
Notes unless and until holders of Unsecured Notes representing an aggregate
outstanding principal amount of at least $100,000,000 have exercised their
rights in respect thereof;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case referred to in (i) or (ii) above, such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)     the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief


59

--------------------------------------------------------------------------------




under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)     the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (net of insurance proceeds payable in respect thereto;
provided that the applicable insurance carriers have been notified of such
judgment and are not disputing liability with respect to the netted amount)
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain unpaid or undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(m)     a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article or unless such event has been
waived in writing in accordance with Section 9.08(b)), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable so long as, at the time of such later declaration, an
Event of Default is continuing), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


60

--------------------------------------------------------------------------------




ARTICLE VIII    

The Agent
Each of the Lenders hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Agent hereunder
and without any duty to account therefor to the Lenders.
The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in Section
9.08); provided that the Agent shall not be required to take any action that, in
its opinion, could expose the Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any


61

--------------------------------------------------------------------------------




condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agent. Notwithstanding anything herein to the
contrary, the Agent shall not have any liability arising from any confirmation
of the Credit Exposure or the component amounts thereof.
Nothing in this Agreement or any other Loan Document shall require the Agent or
any of its Related Parties to carry out any “know your customer” or other checks
in relation to any Person on behalf of any Lender and each Lender confirms to
the Agent that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Agent or any of its Related Parties.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
The Agent may perform any and all its duties and exercise its rights and powers
hereunder or under any other Loan Documents by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this


62

--------------------------------------------------------------------------------




Article and Section 9.05, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Documents shall continue
in effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent. Anything herein to the
contrary notwithstanding if at any time the Required Lenders determine that the
bank serving as Agent is (without taking into account any provision in the
definition of “Defaulting Lender” requiring notice from the Agent or any other
party) a Defaulting Lender, the Required Lenders (determined after giving effect
to Section 9.02(c)) may by notice to the Borrower and such Person remove such
Person as Agent and, with the agreement of the Borrower, appoint a replacement
Agent hereunder. Such removal will be effective on the date a replacement Agent
is appointed.
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
Notwithstanding anything herein to the contrary, neither of the Joint Lead
Arrangers shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as a Lender), but all such
Persons shall have the benefit of the indemnities provided for hereunder.
The provisions of this Article are solely for the benefit of the Agent, the
Lenders, and none of the Borrower or any other Loan Party shall have any rights
as a third party beneficiary of any such provisions.
ARTICLE IX    

Miscellaneous
SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopy or, where permitted
herein, sent by email, as follows:
(i)     if to the Borrower, to it at 875 E. Wisconsin Ave., Suite 800,
Milwaukee, WI 53202, Attention of General Counsel (Telecopy No. (414) 390‑4401);
email:loanadmin@artisanpartners.com;


63

--------------------------------------------------------------------------------




(ii)     if to the Agent, to it at Citibank, N.A., 1615 Brett Road, Building #3,
New Castle, Delaware 19720, Attention of Bank Loan Syndications Department
(Telephone No. (212) 994-0961); email: oploanswebadmin@citigroup.com; and
(iii)     if to a Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.
(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic mail communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise provided herein or agreed by the Agent
and the applicable Lender. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c)     Each of the Borrower and the Agent may change its address, telecopy
number or email address for notices and other communications hereunder by notice
to the other parties hereto. Each Lender may change its address, telecopy number
or email address for notices and other communications hereunder by notice to the
Borrower and the Agent. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
SECTION 9.02.     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making by the Lenders of the Loans,
regardless of any investigation made by any such other party or on its behalf,
and notwithstanding that the Agent, or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan is made, or continued or converted hereunder, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.14, 2.18 and 9.05 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 9.03.     Binding Effect. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Agent and when the Agent shall have received counterparts
thereof which, when taken together, bear the signatures of each of the other
parties thereto and thereafter this Agreement shall be binding upon and inure to
the benefit of the parties thereto and their respective successors and permitted
assigns. Delivery of an executed signature page of the Agreement


64

--------------------------------------------------------------------------------




by facsimile transmission or email shall be effective as delivery of a manually
executed counterpart thereof.
SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) (i). Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or unduly delayed) of:
(A)     the Borrower (which consent shall be deemed to have been given unless
the Borrower objects to such assignment by written notice to the Agent within
five Business Days after having received notice thereof); provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, any
other assignee; and
(B)     the Agent.
(ii)     Assignments shall be subject to the following additional conditions:
(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent) shall
not be less than $10,000,000 and shall be an integral multiple of $1,000,000 in
excess thereof unless the Borrower otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;


65

--------------------------------------------------------------------------------




(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(C)     the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (for which the Borrower shall not be responsible, except in the case of
an assignment pursuant to Section 2.20(b)); and
(D)     the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.
For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender, or an entity or an Affiliate of
an entity that administers or manages a Lender.
(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.14, 2.18 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)     The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, the Commitment of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection


66

--------------------------------------------------------------------------------




by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)     Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.08(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.14 and 2.18 (subject to
the requirements and limitations therein, including the requirements and
obligations of the Participant under Section 2.18(f) (it being understood that
the documentation required under Sections 2.18(f) and (g) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15, 2.16 and 2.20 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.12 or 2.18, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.16 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person


67

--------------------------------------------------------------------------------




(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.     Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, in connection with the arrangement and syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable out-of-pocket expenses
incurred by the Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any negotiations associated with what
would customarily be considered a “workout or restructuring” in respect of such
Loans (whether or not an Event of Default has occurred and is continuing).
(b)     The Borrower shall indemnify the Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the arrangement and syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or under any other
Loan Document or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of


68

--------------------------------------------------------------------------------




its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.05(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent in its capacity as such. For
purposes of this Section, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Credit Exposures and unused Commitments
at the time.
(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
(e)     All amounts due under this Section shall be payable after written demand
therefor.
SECTION 9.06.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.07.     Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.


69

--------------------------------------------------------------------------------




SECTION 9.08.     Waivers; Amendment. (a) No failure or delay of the Agent or
any Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Agent or any Lender may have had notice or
knowledge of such Default at the time.
(b)     Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Agent with the
consent of the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment without
the written consent of each Lender affected thereby, (iv) change Section 2.15 or
2.16 in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof or of any other Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) release any Guarantor from the Guarantee
Agreement or limit its liability in respect thereof, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agent hereunder without the prior
written consent of the Agent.
SECTION 9.09.     No Fiduciary Relationship. The Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agent, the Lenders and their


70

--------------------------------------------------------------------------------




Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
SECTION 9.10.     Entire Agreement. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees constitute the entire
contract among the parties relative to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.
SECTION 9.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.13.     Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 9.03.
SECTION 9.14.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.     Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for


71

--------------------------------------------------------------------------------




recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
(b)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.16.     Confidentiality. (a) Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors on a “need to know” basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority having jurisdiction over such Agent
or Lender, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement, the other Loan Documents
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any permitted assignee of or Participant in, or any prospective permitted
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business or its Partners, including the identity of its
Partners, other than any such information that is available to the Agent or any
Lender on a nonconfidential basis prior to disclosure by the


72

--------------------------------------------------------------------------------




Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information, but in no event shall such degree of care be
anything less than a commercially reasonable degree of care.
(b)     Each transferee shall be deemed, by accepting any assignment or
participation hereunder, to have agreed to be bound by this Section 9.16.
SECTION 9.17.     Electronic Communications. (a) The Borrower hereby agrees
that, unless otherwise requested by the Agent, it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to Section 5.04(a), (b), (e) and (f) (the “Communications”)
by transmitting the Communications in an electronic/soft medium (provided such
Communications contain any required signatures) in a format reasonably
acceptable to the Agent to oploanswebadmin@citigroup.com (or such other e-mail
address as shall be designated by the Agent from time to time); provided, that
any delay or failure to comply with the requirements of this Section 9.17(a)
shall not constitute a Default or an Event of Default hereunder, it being
understood that this Section 9.17(a) shall not extend the dates by which the
Borrower is required to deliver to the Agent the information, documents and
other materials required to be delivered pursuant to Section 5.04(a), (b), (e)
and (f).
(b)     Each party hereto agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on IntraLinks or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent)
(the “Platform”). Nothing in this Section 9.17 shall prejudice the right of the
Agent to make the Communications available to the Lenders in any other manner
specified in the Loan Documents.
(c)     Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Agent in writing
(including by electronic communication) from time to time to ensure that the
Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
(d)     Each party hereto agrees that any electronic communication referred to
in this Section 9.17 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Agent) as “sent” in the e-mail system of the sending party or,
in the case of any such communication to the Agent or any Lender, upon the
posting of a record of such communication as “received” in the e-mail system of
the Agent or any Lender; provided that if such communication is not so received
by the Agent or a Lender during the normal


73

--------------------------------------------------------------------------------




business hours of the Agent or applicable Lender, such communication shall be
deemed delivered at the opening of business on the next Business Day for the
Agent or applicable Lender.
(e)     Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Agent, its affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, the
“Citigroup Parties”) warrants the adequacy of the Platform or the accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.
SECTION 9.18.     USA PATRIOT Act. Each Lender that is subject to Section 326 of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.19.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising under any Loan Document
which may be payable to it by any party hereto that is an EEA Financial
Institution; and
(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


74

--------------------------------------------------------------------------------




(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
The following terms shall for purposes of this Section 9.19 have the meanings
set forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 9.20.     Effect of Amendment and Restatement of Existing Credit
Agreement.


75

--------------------------------------------------------------------------------




(a)     On the Restatement Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect and shall be deemed
replaced and superseded in all respects by this Agreement, except, to the extent
applicable, such provisions of the Existing Credit Agreement (including
“indemnified liabilities” under and as defined in the Existing Credit Agreement)
expressly stated to survive termination thereof solely with respect to events
and circumstances occurring prior to the Restatement Date.
(b)     This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein, all terms and
conditions of this Agreement remain in full force and effect unless otherwise
specifically amended hereby.
[Remainder of this page intentionally left blank.]




76

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
ARTISAN PARTNERS HOLDINGS LP, AS BORROWER,
By: Artisan Partners Asset Management Inc., as General Partner


by
 
/s/ Charles J. Daley, Jr.
 
Name: Charles J. Daley, Jr.
 
Title: Executive Vice President, Chief Financial Officer and Treasurer



CITIBANK, N.A., INDIVIDUALLY AS LENDER AND THE AGENT,
by
 
/s/ Maureen P. Maroney
 
Name: Maureen P. Maroney
 
Title: Authorized Signatory



BANK OF AMERICA, N.A., AS LENDER,
by
 
/s/ Ankit Mehta
 
Name: Ankit Mehta
 
Title: Associate





[Signature Page to Amended and Restated Five-Year Revolving Credit Agreement]

